DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-7, 9, 10, 12-14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3, 8, and 11 are further rejected due to their dependency to either claim 1 or 9.
Claims 1, 2, 4, 6, 7, 9, 10, 12, 14, and 15 recite the limitation “inner skin part.” It is unclear what an “inner skin part” is. Clarification is requested. For examination purposes, “inner skin part” is interpreted as “under the skin.”
Claims 2, 5, 10, and 13 recite the limitation “preset deep part temperature information” or “deep part temperature information.” It is unclear what a “deep part temperature information” is. Furthermore, the term “deep” in the claims is a relative term which renders the claim indefinite. The term “deep” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is also unclear how “deep” the term encompasses. Clarification is requested.
Claims 6, 7, 14, and 15 recite the limitation “actual blood glucose information.” It is unclear what is “actual blood glucose information.” It is also unclear what the difference between “actual blood glucose information” and “blood glucose information” as mentioned in claims 1 and 9. Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 being the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including determining, by using the skin temperature information and the external information, a predictive temperature of an inner skin part at which an enzyme sensor of the blood glucose meter is located. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of outputting the corrected blood glucose information sets forth a judicial exception. This step describes a concept performed in the human mind (including observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites outputting the corrected blood glucose information, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The outputting of the corrected blood glucose information does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the outputted corrected blood glucose information, nor does the method use a particular machine to perform the abstract idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of receiving blood glucose information, obtaining external temperature information, and correcting blood glucose information. Receiving data, obtaining data, and analyzing (correcting) data are well-understood, routine and conventional activities for those in the field of medical diagnostics. Further, the receiving, obtaining, determining, and correcting steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements (blood glucose meter and enzyme sensor of the blood glucose meter) as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter. The additional elements are merely a generic blood glucose meter and a generic sensor that do not have a specific structure or function. 
The same rationale applies to the communicator, output unit, processor, blood glucose meter, and enzyme sensor of the blood glucose meter of claim 9. Regarding the communicator, output unit, and processor, these elements are generic structures that also do not include a specific structure or function.
Regarding claim 9, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The communicator is a generic sensor configured to perform pre-solutional data gathering activity, the output unit is a generic device configured to perform the outputting of the corrected blood glucose information, and the processor is configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to analyzing of the data. The receiving, obtaining, determining, and correcting steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 11 recites “…the blood glucose meter inserted into a skin” in lines 5-6, which is encompassing a human organism. To overcome this rejection, Examiner recommends to amend lines 5-6 to recite “…the blood glucose meter that is configured to be inserted into a skin.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayter et al. ‘376 (US Pub No. 2013/0158376).
Regarding claim 1, Hayter et al. ‘376 teaches an electronic device control method (Title), comprising:
receiving blood glucose information ([0008]; “Embodiments include obtaining glucose data from an in vivo glucose sensor…”) and skin temperature information ([0069]; “The temperature sensor may be, for example, positioned at or near a skin contacting surface to represent skin temperature.”) from a blood glucose meter;
obtaining external temperature information of a region in which a user wearing the blood glucose meter is located ([0005]; “Temperature data may be in vivo temperature data…and/or may be ambient temperature, and/or may be temperature of a processor of a sensor electronics unit…and/or may be skin surface temperature.”);
determining, by using the skin temperature information and the external temperature information, a predictive temperature of an inner skin part at which an enzyme sensor of the blood glucose meter is located ([0113]; “…comparisons of the two temperature estimates…are used to improve the accuracy of the senor temperature measured…and utilize this recursively modified estimate of the sensor temperature.”);
correcting the blood glucose information on the basis of the determined predictive temperature ([0072]; “The resulting ambient-compensated temperature is then used to determine the temperature-compensated analyte sensor signal…”); and
outputting the corrected blood glucose information ([0072]; “…a more accurate analyte (e.g., glucose) level determination that is transmitted or displayed, as represented by block 630.”).
Regarding claim 9, Hayter et al. ‘376 teaches an electronic device (Title), comprising:
a communicator (Fig. 1 communication link 103 and [0258]);
an output unit ([0254]; “a receiver/display unit”); and
a processor (Fig. 1 data processing unit 102 and [0258]) configured to:
receive blood glucose information ([0008]; “Embodiments include obtaining glucose data from an in vivo glucose sensor…”) and skin temperature information ([0069]; “The temperature sensor may be, for example, positioned at or near a skin contacting surface to represent skin temperature.”) from a blood glucose meter through the communicator;
obtain external temperature information of a region in which a user wearing the blood glucose meter is located ([0005]; “Temperature data may be in vivo temperature data…and/or may be ambient temperature, and/or may be temperature of a processor of a sensor electronics unit…and/or may be skin surface temperature.”);
determine, by using the skin temperature information and the external temperature information, a predictive temperature of an inner skin part at which an enzyme sensor of the blood glucose meter is located ([0113]; “…comparisons of the two temperature estimates…are used to improve the accuracy of the senor temperature measured…and utilize this recursively modified estimate of the sensor temperature.”); and
correct the blood glucose information on the basis of the determined predictive temperature ([0072]; “The resulting ambient-compensated temperature is then used to determine the temperature-compensated analyte sensor signal…”); and control the output unit to output the corrected blood glucose information ([0072]; “…a more accurate analyte (e.g., glucose) level determination that is transmitted or displayed, as represented by block 630.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rebec ‘632 (US Pub No. 2009/0062632) teaches determining irregularities in the spectral signal of a glucose signal that are the result of changes in skin temperature and room temperature. Stafford ‘707 (US Pub No. 2008/0119707) teaches accurately calibrating analyte measurements by using sub-dermal temperature measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791